Citation Nr: 0918763	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  06-32 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from October 
27, 1960 to January 12, 1961, a period of two months and 
sixteen days.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

In September 2007, a hearing was held before the undersigned 
who is the Veterans Law Judge designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) 
(West 2002).  A copy of the transcript of that hearing is of 
record.

The case was previously before the Board in February 2008, 
when it was remanded.  One of the reasons for this remand was 
to furnish the Veteran a statement of the case (SOC) on the 
issue of entitlement to service connection for a kidney 
disorder so that the Veteran might have an opportunity to 
perfect an appeal with respect to this issue.  Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999) (holding that, where 
notice of disagreement is filed with claim and no statement 
of the case has been issued, Board should remand, not refer, 
that issue to the RO to issue statement of the case).  The 
SOC was issued to the Veteran in February 2009, but he has 
not filed a substantive appeal with respect to this issue.  
Accordingly, that issue is not properly before the Board.  

With respect to the issue of entitlement to service 
connection for a degenerative disc disease of the lumbar 
spine, additional remand is required.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the United States 
Court of Appeals for Veterans Claims (Court) has stated that 
this element establishes a low threshold and requires only 
that the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the veteran's 
service.  The types of evidence that "indicate" that a 
current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In the present case, the veteran asserts that he injured his 
low back during his very short period of active service.  In 
the alternate he claims he was given lumbar puncture testing 
during service and this injured his back.  Despite the 
veteran's assertions, the service medical records do not show 
any back injury, or a lumbar puncture, during service.  
Nevertheless, a March 2003 VA treatment record appears to 
link the veteran's current complaints of back pain to 
military service, based solely on his unsupported report of 
his inservice medical history.  This appears to meet the very 
low threshold established by McLendon to require a VA 
examination.  Accordingly, such an examination should be 
conducted with respect to the veteran's claim for service 
connection for a low back disorder.  

The Board's February 2008 specifically ordered that the 
Veteran be accorded a VA examination with respect to his 
claim for service connection for degenerative disc disease of 
the lumbosacral spine, and that an opinion be obtained from 
the examiner.  This examination was not conducted.  This must 
be done.  The Court has held that a remand confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

Accordingly, the case is REMANDED for the following action:

1.  Request a complete copy of the 
veteran's current VA medical treatment 
records for the period of time from 
January 2003 to the present.  

2.  As instructed in the prior Remand, the 
veteran should be accorded an examination 
for low back disorders.  The report of 
examination should include a detailed 
account of all manifestations of low back 
disorders and particularly degenerative 
disc disease found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner is requested to 
review the medical evidence of record with 
emphasis on the veteran's service medical 
records and 1991 private MRI report.  The 
examiner is requested to offer an opinion, 
if possible, as the etiology of any 
current low back disorder.  Specifically, 
is it as least as likely as not that any 
current low back disorder is related to 
the veteran's military service or his 
undocumented reports of having a back 
injury and lumbar puncture during service?  
Would a lumbar puncture result in disc 
disease at two different disc levels (L4-
L5 and L5-S1)? The claims folder and a 
copy of this remand must be made available 
and reviewed by the examiner in 
conjunction with the examination.  The 
examining physician should provide 
complete rationale for all conclusions 
reached.

3.  Following the above, readjudicate 
the appellant's claim.  If any benefit 
on appeal remains denied, a 
Supplemental Statement of the Case 
should be issued and the appellant and 
his representative should be afforded 
an opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

